Exhibit 10.11

 

Summary of Material Terms of

The Pantry, Inc. 2008 Annual Incentive Program

 

The Pantry, Inc. 2008 Annual Incentive Program (the “Program”) is a compensatory
program under The Pantry, Inc. 2007 Omnibus Plan that was established on
February 7, 2008 by the Compensation and Organization Committee (the
“Committee”) of the Board of Directors of The Pantry, Inc. (the “Company”). The
Program provides for performance-based cash awards to certain of the Company’s
employees, including its executive officers. Executive officers are eligible for
awards under the Program based on threshold, target, and maximum performance
levels set by the Committee, and the actual award amounts, if any, will
therefore vary depending on the achievement of certain performance goals by the
Company. The Program’s performance cycle is for the Company’s 2008 fiscal year,
which began on September 28, 2007 and ends on September 25, 2008 (“fiscal
2008”).

 

The Board approved the following performance measures and their respective
weights for the Company’s executive officers because the Board believed these
performance measures would be key indicators of the Company’s overall financial
and operating results during fiscal 2008:

 

 

•

Adjusted EBITDA (weighted at 55%), which is defined as net income before
interest expense, net, loss on extinguishment of debt, income taxes, and
depreciation and amortization but including the lease payments the Company makes
under its lease finance obligations as a reduction to Adjusted EBITDA.

 

•

Merchandise sales growth (weighted at 15%), which is defined as year-over-year
growth in merchandise sales on a comparable store basis.

 

•

Gasoline gallons growth (weighted at 15%), which is defined as year-over-year
growth in gasoline gallons on a comparable store basis.

 

•

Turnover (weighted at 15%), which is defined as the total number of employees
(excluding those who were terminated in connection with the restructuring
program the Company initiated in September 2007) who have left the Company in a
given period of time to the number of employees in position at the end of the
period.

 

Under the Program, each performance measure operates independently of the other
measures. That is, an award may be paid when the threshold performance level is
achieved for any single measure, without regard to results for the other
measures. The Board approved the targets for each performance measure based upon
the Company’s approved internal budget estimates.

 

Under the Program, the target award opportunity for the Company’s chief
executive officer will be 75% of his annual base salary in effect on date the
Program is adopted; the target award opportunity for each of the Company’s other
executive officers will be 50% of his or her annual base salary in effect on the
date the Program is adopted.

 

Actual award payouts for the Company’s executive officers can vary from 25% of
target awards for achieving or exceeding the threshold performance level to 200%
of target awards for achieving the maximum performance level. For any
performance greater than the threshold

 

--------------------------------------------------------------------------------



performance level and less than the maximum performance level but not equal to
the target performance level, the appropriate payout percentage will be
interpolated on a straight-line basis accordingly. For any performance below the
threshold performance level, the appropriate payout percentage is 0%.

 

The Committee may make award payouts or otherwise increase, reduce, or eliminate
payouts that would otherwise be made under the Program in its sole discretion.
Executive officers who join the Company during fiscal 2008 will have any award
amounts prorated, except that no executive officer hired after the end of the
third quarter of fiscal 2008 will be eligible to receive an award under the
Program. Participants must be employed on the date awards are paid in order to
receive a payout, except that participants whose employment is terminated due to
death or disability or as otherwise determined by the Committee in its
discretion may have their award amounts prorated and paid on the date other
awards are paid in the discretion of the Committee.

 

 

2

 

 